
	
		I
		111th CONGRESS
		1st Session
		H. R. 4379
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Langevin
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require
		  contractors and subcontractors working on military construction projects to
		  comply with licensing requirements for employees working at the project
		  location.
	
	
		1.Requirement for contractors
			 and subcontractors working on military construction projects to comply with
			 State and local workforce licensing requirements
			(a)RequirementSubchapter III of chapter 169 of title 10,
			 United States Code, is amended by inserting after section 2855 the following
			 new section:
				
					2855a.Application
				of State and local workforce licensing requirements to military construction
				projects
						(a)Application of
				requirementsAs a condition
				of each contract awarded in connection with a military construction project or
				a military family housing project, the Secretary concerned shall require the
				contractor (and any subcontractor of the contractor) to comply with workforce
				licensing requirements imposed by the State and other jurisdictions in which
				the project is conducted for all employees of the contractor and subcontractors
				who work at the project location.
						(b)ExceptionThe Secretary of Defense may waive the
				application of subsection (a) to a military construction project or a military
				family housing project, on a case-by-case basis, in the interest of national
				security.
						(c)Waiver of
				sovereign immunityThe
				requirements of this section shall apply notwithstanding any immunity of the
				Secretary concerned or officers, agents, or employees of the Department of
				Defense under any law or rule of law.
						(d)State
				definedIn this section, the
				term State means any of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands,
				the Commonwealth of the Northern Mariana Islands, or
				Guam.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by inserting after the item relating to section 2855 the
			 following new item:
				
					
						2855a. Application of State and local
				workforce licensing requirements to military construction
				projects.
					
					.
			
